OPINION
{¶ 1} On February 26, 2003, the Ashland County Grand Jury indicted appellant, Sajoy Yates, on two counts of assault in violation of R.C. 2903.13. A jury trial commenced on July 10, 2003. The jury found appellant guilty as charged. By judgment entry filed August 18, 2003, the trial court sentenced appellant to the maximum sentence of twelve months on each count, to be served consecutively, for a total aggregate term of twenty-four months.
 {¶ 2} Appellant filed an appeal and this matter is now before this court for consideration. Assignment of error is as follows:
                                    I {¶ 3} "The imposition of consecutive sentences is against the manifest weight of the evidence and contrary to the law."
                                    I {¶ 4} Appellant challenges the trial court's consecutive sentences as being against the manifest weight of the evidence and contrary to law.
 {¶ 5} In its brief at 6, appellee concedes the sentences do not meet the following mandates of State v. Comer,99 Ohio St.3d 463, 2003-Ohio-4165, syllabus:
 {¶ 6} "1. Pursuant to R.C. 2929.14(E)(4) and2929.19(B)(2)(c), when imposing consecutive sentences, a trial court is required to make its statutorily enumerated findings and give reasons supporting those findings at the sentencing hearing.
 {¶ 7} The matter is reversed and remanded to the trial court for resentencing pursuant to Comer, supra.
 {¶ 8} The sole assignment of error is granted.
 {¶ 9} The judgment of the Court of Common Pleas of Ashland County, Ohio is hereby reversed and remanded.
Hoffman, P.J. and Edwards, J. concur.